 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 292, Sheet Metal Workers' International As-sociation, AFL-CIO and Gallagher-Kaiser Cor-poration and Local 25, International Associationof Bridge, Structural and Ornamental IronWorkers, AFL-CIO. Case 7-CD-414September 30, 1982DECISION AND ORDER QUASHINGNOTICE OF HEARINGBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Gallagher-Kaiser Corpora-tion, herein called the Employer, alleging thatLocal 292, Sheet Metal Workers' International As-sociation, AFL-CIO, herein called Sheet MetalWorkers, had violated Section 8(b)(4)(D) of theAct by engaging in conduct with an object of forc-ing or requiring Gallagher-Kaiser to assign certainwork to employees represented by it rather than toemployees represented by Local 25, InternationalAssociation of Bridge, Structural and OrnamentalIron Workers, AFL-CIO, herein called IronWorkers.Pursuant to notice, a hearing was held beforeHearing Officer A. Bradley Howell on May 3, 4, 5,and 6, 1982. All parties appeared at the hearing andwere afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to adduceevidence bearing on the issues.' At the beginningof the hearing, the Iron Workers filed a motion toquash the notice of hearing on the ground that allof the parties to the jurisdictional dispute hadagreed upon a method for the voluntary resolutionof the dispute. After the hearing, the Iron Workers,the Sheet Metal Workers, and Barton-Malow filedbriefs, and Gallagher-Kaiser and Associated MetalFabricators & Engineers Association filed a jointbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the Hear-ing Officer made at the hearing and finds that theyare free from prejudicial error. The rulings arehereby affirmed. The Board has considered theentire record in this case and hereby makes the fol-lowing findings:I Barton-Malow Company and Associated Metal Fabricators & Engi-neers Association, the multiemployer association that bargains with theSheet Metal Workers on behalf of its individual contractor members, in-cluding Gallagher-Kaiser, appeared as Intervenors.264 NLRB No. 621. THE BUSINESS OF THE EMPLOYERGallagher-Kaiser Corporation, a Michigan cor-poration with its principal office and place of busi-ness in Detroit, Michigan, is engaged in industrialmetal fabrication and erection construction. Duringthe last calendar year, it purchased and receivedgoods and materials valued in excess of $50,000 di-rectly from suppliers located outside the State ofMichigan and caused those goods and materials tobe shipped to jobsites within the State of Michigan.The parties stipulated, and we find, that the Em-ployer is engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdic-tion herein.11. THE LABOR ORGANIZATIONSThe parties stipulated, and we find, that the IronWorkers and the Sheet Metal Workers are labororganizations within the meaning of Section 2(5) ofthe Act.III. THE DISPUTEA. The Work in DisputeThe work in dispute consists of the installation ofstack supports for approximately 20 exhaust stacksat the General Motors Assembly Division plantunder construction in Orion Township, Michigan.Stacks are essentially large metal cylinders. Theyprovide ventilation for a variety of booths andovens in which bodies for cars and trucks are treat-ed for painting and then painted. The stacks extendfrom the booths and ovens through the roof of theplant. Stack supports anchor the stacks at the roofopening.B. Background and Facts of the DisputeBarton-Malow Company is the manager for theconstruction project. Barton-Malow has a policythat all contractors and unions on the job must ex-ecute project agreements. The project agreementscontain provisions pertaining to union recognition,management rights, equal employment opportunity,procedures for resolving grievances and jurisdic-tional disputes, and apprenticeship. All contractorsand all unions did in fact execute project agree-ments. Each of the at least 18 unions on the jobsigned only one agreement. Pursuant to Barton-Malow's policy, each union signed the projectagreement that was executed by the first contractoron the job who employed employees representedby that union; the unions did not execute an agree-ment with more than one contractor.424 LOCAL 292, SHEET METAL WORKERSArticle VII of the project agreements providesthat jurisdictional disputes be resolved by the Na-tional Joint Board for the Settlement of Jurisdic-tional Disputes, or by its successor. The NationalJoint Board was succeeded by the Impartial Juris-dictional Disputes Board (IJDB). The IJDB, how-ever, ceased resolving jurisdictional disputes onJune 1. 1981.2 By letter dated May 7, 1981,Edward J. Carlough, general president of the SheetMetal Workers' International Association, notifiedthe Union's business agents of the IJDB's impend-ing demise. The letter stated in part that "the Im-partial Jurisdictional Disputes Board will no longerrender decisions on any substantive issues involvingjurisdictional disputes. The Board will continue onan interim basis for the purpose only of hearingand deciding procedural questions, such as changeof assignment of work." The letter also urged thebusiness agents to establish local boards for resolv-ing jurisdictional disputes.Accordingly, Adam Donaldson, the Sheet MetalWorkers business agent, met with the executiveboard of the Greater Detroit Building and Con-struction Trades Council (GDBCTC) and suggest-ed the establishment of such a local board. TheGDBCTC is an association that includes virtuallyall of the local unions in the Metropolitan Detroitarea that belong to International unions affiliatedwith the Building and Construction Trades Depart-ment of the AFL-CIO. The Sheet Metal Workersand the Iron Workers both belong to theGDBCTC. One of the functions of the GDBCTCis to resolve jurisdictional disputes between itsmembers.Representatives of Barton-Malow attended theexecutive board meeting at which Donaldson pre-sented his proposal. Barton-Malow subsequentlydrafted an amendment to the project agreementwhich provides that jurisdictional disputes at theconstruction site be resolved by the GDBCTC ex-ecutive board. In pertinent part, the amendmentstates:WHEREAS, the "National Joint Board" re-ferred to in Article VII, "JURISDICTIONALPROCEDURES," subparagraph (1) and (4), isnot now sitting to resolve jurisdictional dis-putes; andWHEREAS, it is the intention of the abovenoted parties to amend the Agreement so as torevise Article VII, (1) and (4),2 See Construction and General Laborers. Local Union No. 449. Con-necticut Laborers District Council, Laborers International Union of North,nmerica. AFL-CIO (Miodern Acoustics. Inc). 260 NLRB 883 (1982)NOW THEREFORE, it is agreed that theAgreement is hereby amended and that ArticleVII, (1) and (4), revised to read as follows:(1) ...The parties hereto contemplate theestablishment of the Joint Disputes Board OfThe Building and Construction Trades Em-ployers In Wayne, Oakland And MacombCounties And Detroit And Wayne, OaklandAnd Macomb Counties Building And Con-struction Trades Council For Its Affiliates.At such times as said Joint Dispute Board isestablished and functioning it will then con-stitute and be the successor to the NationalJoint Board as referred to herein above.(4) In the event no resolution is possiblethen the Joint Dispute Board referred to in(1) above, or if it is not rendering decisionsat the time, then the Detroit Building andConstruction Trades Council ExecutiveBoard, shall resolve the issue and its deter-mination shall be final and binding on allparties.Jack Wood, secretary manager of the GDBCTC,reviewed and approved the amendment. The localjoint board contemplated by the amendment, theJoint Disputes Board of the Building and Construc-tion Trades Employers in Wayne, Oakland andMacomb Counties and Detroit and Wayne, Oak-land and Macomb Counties Building and Construc-tion Trades Council for its Affiliates, was never es-tablished.A meeting to execute a project agreement andamendment was held on July 30, 1981, at the officeof Haden-Schweitzer Corporation, the first con-tractor on the project who employed employeesrepresented by the Sheet Metal Workers. FloydWieland, a labor relations consultant, representedBarton-Malow, Richard Johnston, Haden-Schweitzer's treasurer, represented Haden-Schweit-zer, and John Shoemaker, president of the SheetMetal Workers, represented the Sheet Metal Work-ers. Prior to this meeting, Wieland had told the at-torney for the Sheet Metal Workers that all con-tractors, or all contractors who employed membersof the Sheet Metal Workers, would be required tosign the project agreement and amendment. Shoe-maker indicated at the meeting that he did not be-lieve that the Iron Workers would sign a projectagreement and an amendment. He then executedthe project agreement and amendment on behalf ofthe Sheet Metal Workers. Shoemaker said that heexpected that every contractor doing the samework as Haden-Schweitzer or employing membersof the Sheet Metal Workers would also sign425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproject agreements. Johnston and Wieland also ex-ecuted the project agreement and the amendmentat the meeting.Contractors that employed employees represent-ed by the Sheet Metal Workers who came onto thejob subsequent to Haden-Schweitzer signed theamendment, as well as the project agreement. Onapproximately September 8, 1981, John J. Ka-minski, vice president of Gallagher-Kaiser, execut-ed a project agreement and an amendment onbehalf of Gallagher-Kaiser. Kaminski mailed bothdocuments with a cover letter to Barton-Malow.The cover letter stated in part that the agreementwas executed "with the understanding and on thecondition that our local labor agreement shall pre-vail wherein areas of disagreement of terms occur."Wieland then countersigned the amendment. Noone signed this particular amendment on behalf ofthe Sheet Metal Workers. This was becauseBarton-Malow only required that each union signthe amendment that was executed by the first con-tractor on the project who employed employeesrepresented by that union. The Sheet Metal Work-ers was, however, requested to execute otheramendments with other contractors who employedemployees represented by the Sheet Metal Work-ers. It declined to do so because other unionswould not execute the amendment. Wieland testi-fied that 13 unions signed the amendment, and that,to the best of his recollection, only 5 unions, in-cluding the Iron Workers, did not sign. The IronWorkers did not execute the amendment because itdid not receive approval to do so from its Interna-tional union.3Each of the unions that did sign theamendment did so only once; they did not sign anamendment for each individual contractor. Con-tractors that did not employ employees representedby the Sheet Metal Workers did not sign theamendment.On January 26, 1982, a meeting was held toassign work included in Gallagher-Kaiser's con-tract with Barton-Malow. Harold Cooper, the IronWorkers vice president and business agent, andSheet Metal Workers President Shoemaker wereboth present. Gallagher-Kaiser assigned the stacksupport installation to the Sheet Metal Workers.Cooper protested this assignment. At the end ofthe meeting, he told Shoemaker that he would takethe matter to the GDBCTC executive board. Shoe-maker replied, "Take it." The next day, Shoemakersent a mailgram to the Sheet Metal Workers' Inter-national Association in which he requested its as-' The Iron Workers has nevertheless participated in jurisdictional dis-pute hearings before the GDBCTC executive board. The board has di-rected that work be assigned to other unions on two occasions.sistance in settling the dispute with the Iron Work-ers.Pursuant to Cooper's request, the executiveboard heard and decided the dispute on February2, 1982. The board awarded the work to the IronWorkers. Shoemaker did not arrive until after theboard had adjourned. He requested at that time,and again by letter dated February 23, 1982, thatthe board hold a rehearing regarding the work as-signment. In his letter, Shoemaker claimed that theexecutive board lacked jurisdiction over the dis-pute. He also maintained that the project agree-ment executed by the Sheet Metal Workers appliedonly to disputes between or among the three par-ties to that document; i.e., the Sheet Metal Work-ers, Barton-Malow, and Haden-Schweitzer. Shoe-maker pointed out that the Iron Workers did notsign any agreement, and mentioned that he hadcontacted the Sheet Metal Workers' InternationalAssociation and asked for its assistance in resolvingthe jurisdictional dispute. He also stated that theexecutive board's decision was incorrect on themerits. Shoemaker's request for a rehearing wasgranted. On March 2, 1982, the executive boardagain heard the matter. Shoemaker presented evi-dence and argued on behalf of the Sheet MetalWorkers. The executive board addressed the meritsof the dispute as well as Shoemaker's contentionthat his mailgram to the Sheet Metal Workers' In-ternational Association deprived the body of juris-diction. The executive board reaffirmed its originaldecision.Consequently, by letter dated March 11, 1982,Barton-Malow requested Gallagher-Kaiser to reas-sign the installation of the stack supports to theIron Workers. By letter dated March 22, John Ka-minski, Gallagher-Kaiser's vice president, informedthe Sheet Metal Workers that Gallagher-Kaiserwould comply with the executive board's decision.In his letter, Kaminski explained that "[a]s a signa-tory to the project agreement, we [Gallagher-Kaiser] have no recourse and are changing ourwork assignment dated January 26, 1982, tocomply with the board's decision." By letter datedApril 6, 1982, Edward Carlough, president ofSheet Metal Workers' International Association,advised the IJDB of the dispute between the SheetMetal Workers and the Iron Workers. The IJDBreplied by letter dated April 7, 1982. In its letter,the IJDB directed Gallagher-Kaiser to reassign thedisputed work to the Sheet Metal Workers. Theletter stated in pertinent part that "Gallagher-Kaiser Corporation, subcontractor, is directed inaccordance with the Procedural Rules and Provi-sions of the Plan for Settlement of JurisdictionalDisputes in the Construction Industry to proceed426 LOCAl 242, SHEET METAL WORKERSwith the disputed work in accordance with theoriginal assignment which was to the sheet metalworkers." Gallagher-Kaiser then confirmed toBarton-Malow, by letter dated April 22, 1982, thatit had reassigned stack support installation to theIron Workers on March 22, 1982. In a letter toGallagher-Kaiser dated March 21, 1982, the SheetMetal Workers threatened to go on strike if Gal-lagher-Kaiser permitted ironworkers to install thestack supports.C. Contentions of the PartiesThe Sheet Metal Workers maintains that there isno agreed-upon method for the voluntary resolu-tion of its jurisdictional dispute with the IronWorkers. It claims that it is not bound by the deci-sion of the GDBCTC executive board, contendingthat the project agreement amendment that it ex-ecuted pertains only to jurisdictional disputes be-tween or among the three parties that signed thatdocument: the Sheet Metal Workers, Barton-Malow, and Haden-Schweitzer. The Sheet MetalWorkers points out that it has not signed an agree-ment with Gallagher-Kaiser for resolving jurisdic-tional disputes, and also that the Iron Workersnever signed the project agreement amendment.With respect to the merits of the dispute, the SheetMetal Workers argues that it should be awardedthe installation of the stack supports on the basis ofits collective-bargaining agreement, Gallagher-Kai-ser's preference, area practice, skill, and economyand efficiency of operation.Gallagher-Kaiser and Associated Metal Fabrica-tors also contend that there is no agreed-uponmethod for the voluntary adjustment of the juris-dictional dispute, and, consequently, that none ofthe parties to the dispute are bound by the decisionrendered by the GDBCTC executive board. Theirargument that the Sheet Metal Workers is notbound essentially echoes the Sheet Metal Workersargument; i.e., the project agreement amendmentexecuted by the Sheet Metal Workers pertains onlyto jurisdictional disputes between or among thethree parties to that document. They further claimthat the Sheet Metal Workers was never informedbefore it executed the project agreement amend-ment that execution of same would bind the SheetMetal Workers to the terms of the amendment withrespect to all contractors on the jobsite who em-ployed employees represented by the Sheet MetalWorkers. With respect to the Iron Workers, Gal-lagher-Kaiser and Associated Metal Fabricatorsmaintain that the Iron Workers never agreed toabide by decisions of the GDBCTC executiveboard, and refused to execute the amendment tothe project agreement. They further argue that theIron Workers collective-bargaining agreement pre-cludes it from entering into the project agreementamendment.4They add that the Iron Workers deci-sion to bring the dispute before the executive boarddid not obligate it to comply with any decisionrendered by the executive board. They claim thatthe executive board has no authority to enforce itsawards, and that parties who appear before theboard do not always comply with board decisions.Gallagher-Kaiser and Associated Metal Fabricatorsargue that Gallagher-Kaiser is not obligated tocomply with the executive board decision becausethe Sheet Metal Workers did not sign the sameproject agreement and amendment that Gallagher-Kaiser signed. They maintain that those documentscontemplate that three parties would sign themand, since the Sheet Metal Workers never signed,the obligations contained in them never became ef-fective. In addition, relying upon Gallagher-Kai-ser's cover letter that accompanied the projectagreement and amendment it executed, they con-tend that Gallagher-Kaiser signed the projectagreement and amendment with the condition that,if there were a conflict between the terms of thosedocuments and the terms of the collective-bargain-ing agreement with the Sheet Metal Workers, thecollective-bargaining agreement's terms would pre-vail. They maintain that the collective-bargainingagreement provides that installation of stack sup-ports must be assigned to employees represented bythe Sheet Metal Workers.5Gallagher-Kaiser andAssociated Metal Fabricators further claim that,even assuming that all of the parties are obligatedto comply with proper executive board decisions,the executive board lacked jurisdiction in this case.They assert that the April 7, 1982, letter from theIJDB, which directed Gallagher-Kaiser to reassignstack support installation to the Sheet Metal Work-ers, deprived the executive board of jurisdiction.64 The Iron Workers collective-bargaining agreement provides that theIron Workers "shall not submit any dispute to the Impartial JurisdictionalDisputes Board." Since the GDBCTC execulive board adheres to rulesand decisions of the IJDB, Gallagher-Kaiser and Associated Metal Fabri-cators argue that the Iron Workers would be in violation of its collective-bargaining agreement if it executed the project agreement amendment.s The collective-bargaining agreement provisions upon which they relystate in pertinent part:This agreement covers .. installation ..of all air-veyor systemsand air handling systems regardless of material used including thesetting of all equipment and all reinforcements in connection there-with ...No EMPLOYER shall subcontract or assign any of the work de-scribed herein which is to be performed at a job site to any contrac-tor, subcontractor, or other person or party who fails to agree inwriting to comply with the conditions of employment containedherein ..6 Their contention is based upon art. Ill of the constitution and bylawsof the GDBCTC, which provides that:Continued427 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThey also maintain that the executive board lacksjurisdiction because it will not hear a dispute if oneof the parties seeks assistance from its Internationalunion before the matter is formally brought beforethe board. They point out that the Sheet MetalWorkers requested the assistance of its Internation-al union on January 27, 1982, several days beforethe executive board conducted its first hearing re-garding the work assignment. With respect to themerits of the dispute, Gallagher-Kaiser and Associ-ated Metal Fabricators contend that the original as-signments of stack support installation to employ-ees represented by the Sheet Metal Workers wasproper on the basis of the Associated Metal Fabri-cators collective-bargaining agreement with theSheet Metal Workers, Gallagher-Kaiser's prefer-ence, economy and efficiency, and area practice.Barton-Malow and the Iron Workers each ad-vance essentially the same arguments. They con-tend that the IJDB is moribund and thus its April7, 1982, decision is not binding upon the parties tothe dispute. They further contend that Gallagher-Kaiser and the Sheet Metal Workers are obligatedto comply with the decision of the GDBCTC ex-ecutive board because they executed project agree-ment amendments, and that the Iron Workers is ob-ligated because it submitted the dispute to the ex-ecutive board. They maintain that the cover letterwhich Gallagher-Kaiser mailed along with the ex-ecuted copy of the project agreement and amend-ment does not serve to subordinate the terms of theamendment to those of its collective-bargainingagreement with the Sheet Metal Workers. Theyargue that the letter does not specify the collective-bargaining agreement to which it refers (Gallagher-Kaiser has collective-bargaining agreements withthe Sheet Metal Workers and Iron Workers), thatit is an attempt to modify unilaterally the projectagreement amendment, and that Gallagher-Kaisersubsequently complied with the executive board'sdecision.D. Applicability of the StatuteBefore the Board may proceed to the determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that the parties have noagreed upon methods for the voluntary adjustmentof the dispute. For the reasons stated below, weThe council shall have full autonomy over matters affecting any andall workmen engaged in said industry, when in conformity with theConstitution of the Building and Construction Trades Department ofthe AFL-CIO, and laws and decisions promulgated by said Depart-ment pursuant to that Constitution, and when in conformity with de-cisions and rulings of the present National Joint Board for Settle-ment of Jurisdictional Disputes in the Buildini and Construction In-dustry, or any successor thereto provided for by any plan or methodof procedure adopted in the future by the Department for the Settle-ment of Jurisdictional disputes.find it unnecessary to pass upon the merits with re-spect to the proper award of the disputed work be-cause from the record it appears that all the partiesinvolved in the instant proceeding agreed to bebound by a determination of the GDBCTC execu-tive board.The Sheet Metal Workers is bound by virtue ofthe project agreement amendment that it executed.In the amendment, it stipulated that the NationalJoint Board for the Settlement of JurisdictionalDisputes had ceased to resolve jurisdictional dis-putes. This stipulation reflects the fact that theIJDB, the successor to the National Joint Board,has been moribund since June 1, 1981.7We there-fore reject the contention that the decision of theIJDB, announced by letter dated April 7, 1982, de-prives the GDBCTC of jurisdiction or is bindingupon the parties to this dispute. The amendmentalso sets forth a procedure for resolving jurisdic-tional disputes. It provides that such disputes besettled by a board which was to be established inthe Detroit metropolitan area, or, if the board werenot established, by the GDBCTC executive board.The local board contemplated by the amendmentwas not established, and therefore the GDBCTCexecutive board had the authority to resolve the ju-risdictional dispute between the Sheet Metal Work-ers and the Iron Workers. We reject the contentionadvanced by the Sheet Metal Workers, Gallagher-Kaiser, and Associated Metal Fabricators that theamendment executed by the Sheet Metal Workersmay serve only to resolve jurisdictional disputesbetween or among the three parties that signed thesame amendment: Haden-Schweitzer, Barton-Malow, and the Sheet Metal Workers. We find thatthe amendment obligates the Sheet Metal Workersto comply with all awards rendered by theGDBCTC executive board in jurisdictional dis-putes in which the Sheet Metal Workers is a party.It is well established that the parties to a jurisdic-tional dispute need not sign the same document inorder to be bound by an agreed-upon method forresolving the dispute.8The amendment that theSheet Metal Workers signed does not state that it islimited only to disputes involving the Sheet MetalWorkers, Haden-Schweitzer, and Barton-Malow.Indeed, Barton-Malow's policy was to have eachunion sign the amendment only once when the firstcontractor on the job who employed employeesrepresented by that union executed the amendment.7 See Construction and General Laborers, Local Union No. 449. Con-necticut Laborers District Council. Laborers International Union of NorthAmerica, AFL-CIO (Modern Acoustics, Inc.). supra.s See, e.g., International Association of Bridge, Structural and Ornamen-tal Iron Workers, Local Union No. 25 (Pittsburgh Plate Glass), 125 NLRB1035 (1959).428 LOCAL 292, SHEET METAL WORKERSThis is the same policy which was followed withrespect to executing project agreements.9Pursuantto this policy, all of the unions on the job in factsigned the project agreement only once. Therewere 13 unions that signed the amendment, whileonly 5 unions did not. The Sheet Metal Workerswas presumably aware of Barton-Malow's policy.When Shoemaker executed the project agreementand the amendment on behalf of the Sheet MetalWorkers, he expressed his expectation that othercontractors on the job would also sign.Moreover, even if the project agreement amend-ment was somewhat ambiguous in this regard, wefind that the Sheet Metal Workers is precludedfrom denying that it is bound by the decision of theGDBCTC executive board. When Harold Cooper,the Iron Workers vice president and business agent,told Shoemaker that he was going to take the dis-pute to the GDBCTC executive board, Shoemakerdid not react as if this could not be done. Instead,Shoemaker replied, "Take it," thus evidently indi-cating that he was not opposed to having the ex-ecutive board resolve the dispute. More important-ly, Shoemaker did not object to the executiveboard's jurisdiction until after it had rendered itsdecision on February 2, 1982. Then, Shoemaker pe-titioned for a rehearing and presented the SheetMetal Workers position at the rehearing on March2, 1982. We are therefore constrained to find thatthe Sheet Metal Workers acknowledged the au-thority of the executive board to settle its disputewith the Iron Workers, and thus is bound by its de-cision. ' o9 Our dissenting colleague attempts to call into question whetherBarton-Malow had a policy of having each contractor and union executeonly one copy of the project agreement and amendment. In this connec-tion, he quotes testimony by Barton-Malow's labor consultant, FloydWeiland, that Gallagher-Kaiser executed a project agreement with boththe Iron Workers and the Sheet Metal Workers. We do not find that thisquotation is very persuasive. In contrast to this isolated assertion, Wei-land testified several times regarding Barton-Malow's policy. He testifiedthat the unions were not asked to sign a project agreement with morethan one contractor, and that each of the 13 unions that signed a projectagreement amendment signed only one "blanket" amendment. Weilandalso said that when a contractor is requested to execute the "documents,"it is not informed of which unions have already signed. Weiland addedthat he did not tell John Kaminski, who executed the project agreementand amendment on behalf of Gallagher-Kaiser, that Sheet Metal Workershad previously executed a project agreement with Haden-Schweitzer.Moreover, Weiland was specifically asked whether a contractor that em-ploys employees represented by two unions signed the project agree-ments executed by each of those unions. Weiland answered, "I don'tthink that's come about." Finally, and most importantly, no projectagreement executed by both Gallagher-Kaiser and the Iron Workers wasentered into evidence to support the Weiland testimony quoted in the dis-sent Therefore, in light of overwhelming evidence to the contrary, in-cluding testimony by Weiland himself, we can only conclude that Wei-land misspoke when he indicated that Gallagher-Kaiser executed projectagreements with both the Iron Workers and the Sheet Metal Workers'0 We reject the contention advanced by Gallagher-Kaiser and Associ-ated Metal Fabricators that the executive board was without authorty tomake an award because Shoemaker had requested the assistance of theSheet Metal Workers' International Association in resolving the disputewith the Iron Workers Jack Wood, the secretary-manager of GDBCTC,The other two parties to the dispute are clearlybound by the executive board's decision. Gal-lagher-Kaiser is bound because it executed theproject agreement amendment which provided thatjurisdictional disputes be submitted to theGDBCTC executive board. " The Iron Workers isbound, even though it did not execute the amend-ment, because it submitted the dispute to theGDBCTC executive board for resolution. 2 TheIron Workers thus demonstrated its intention to bebound by the decision of the executive board.'3Inaddition, we note that the GDBCTC executiveboard has ruled against the Iron Workers in otherjurisdictional disputes, and the record does not in-dicate that the Iron Workers failed to comply withthe executive board's decision.Our dissenting colleague maintains that the SheetMetal Workers was not obligated to submit this ju-risdictional dispute to the executive board of theGDBCTC, reasoning that the project agreementamendment that the Sheet Metal Workers executedis binding only upon the three parties that signedthat particular document: the Sheet Metal Workers,Barton-Malow, and Haden-Schweitzer. The analy-sis put forth by our dissenting colleague is too cir-cumscribed. The project agreement, as the termsuggests, is, by its very nature, applicable to theentire project. Accordingly, as our dissenting col-league even concedes, the project agreement isdrafted in general terms so that it may be appliedto all of the unions and contractors at the project.As mentioned previously, it contains provisions re-garding union recogniton, management rights,testified that the executive board will not hear a dispute if one of the par-ties to that dispute refers the matter to its International uniont He alsotestified, however, that it was unprecedented for a local union that re-ceived a work assignment to request assistance from its Internationalunion In addition. he said that the GDBCTC has no written rules or reg-ulations that apply to its adjudication of jurisdictional disputes. The ex-ecutive board ruled on the merits of the dispute on February 2. 1982. andit ruled on both the issue of its jurisdiction and again on the merits onMarch 2, 1982 The executive board, therefore. quite obhiously beliesedthat it had jurisdiction to resolve this dispute In the absence of any clearrules that deprive the executive board ofjurisdiction. we will abide by itsdetermination that it had jurisdiction.iI We reject the argument of Gallagher-Kaiser and Associated MetalFabricators that the cover letter which Gallagher-Kaiser mailed alongwith the executed copy of the project agreement and amendment servesto subordinate the terms of the amendment to those of its collective-bar-gaining agreement with the Sheet Metal Workers. The letter is ambigu-ous, and may just as well refer to the Iron Workers collective-bargainingagreement as to the Sheet Metal Workers collective-bargaining agree-ment Also, it appears to be an attempt to modify unilaterally the projectagreement amendment.a2 The contention of Gallagher-Kaiser and Associated Metal Fabrica-tors that the Iron Workers collective-bargaining agreement precludes itfrom submitting jurisdictional disputes to the GDBCTC executive boardis incorrect. The collective-bargaining agreement actually provides thatthe Iron Workers shall not submit any jurisdictional dispute to the IJDB.13 Operating Engineers Local Union No. 3, International Union of Oper-ating Engineers AFL-CIO (Hansen'. Inc.), 199 NLRB 726 (1972); Local16 Wood, Wire and Metal Lathers International Union. 4FL-CIO (BuildingTrades Emplover .4ssocration of Long Island. Inc). 120 NLRB 837 (1958)429 DECISIONS OF NATIONAL LABOR RELATIONS BOARDequal employment opportunity, procedures for re-solving grievances and jurisdictional disputes, andapprenticeship. The introductory paragraph refersto "all contractors and subcontractors performingwork. on the Project site" and the "local Unions[emphasis supplied]." The amendment to theproject agreement is similarly drafted in generalterms. The nature of the project agreement andamendment, and the general terms of those docu-ments, is enough to put a signatory on notice thatthe documents apply to the entire project. The dis-sent claims that since the two documents containsignature lines for three parties, they are merely tri-partite contracts.14This interpretation is inconsist-ent with the purpose, nature, and language of theagreements.The evidence that Barton-Malow had a policy ofhaving each union execute a project agreementonly once, when the first contractor who employedemployees represented by the particular unionsigned, is overwhelming. Further, there is no docu-mentary evidence that even a single one of themany unions at the jobsite executed more than oneproject agreement or amendment. If the interpreta-tion of the amendment set forth by our dissentingcolleague is correct, then there would not be anyagreement for the entire project; there would in-stead be a series of individual agreements pertain-ing only to the unions and the contractors who justhappened to have executed the same document.(This would be the project agreement and amend-ment signed when a contractor who first employedemployees represented by each particular unionbegan to work at the jobsite.) Those agreementsapparently govern only a small portion of the workon the project. Therefore, we do not think that thedissent's analysis yields a sound interpretation ofthe project agreement amendment.Accordingly, we shall quash the notice of hear-ing issued herein.ORDERIt is hereby ordered that the notice of hearingissued in this proceeding be, and it hereby is,quashed.MEMBER HUNTER, dissenting:Contrary to my colleagues, I would not find thatthe Sheet Metal Workers agreed to a method forthe voluntary adjustment of jurisdictional disputesinvolving work assigned by Gallagher-Kaiser Cor-'" Weiland testified regarding the drafting of the "documents," and heexplained why signature lines for both contractor and union appear onthe project agreement and its amendment. He stated that this enabledBarton-Malow to submit a single, boilerplate document to either a con-tractor or a union: 'lwle had a common document that was offered bothto contractors and to the union and we just copied it. That is a form."poration. Therefore, I would not quash the noticeof hearing and I would resolve the case on itsmerits.The majority finds that the Sheet Metal Workersagreed to be bound by decisions of the executiveboard of the GDBCTC with regard to all jurisdic-tional disputes arising at the Orion project sitewhen it executed both a project agreement and anamendment to that agreement's jurisdictional dis-putes section, between itself, Barton-Malow, andHaden-Schweitzer. In so doing, I believe the ma-jority has relied on inferences which are unsup-ported by the record and ignored solid evidencecontrary to its position. My reading of the recordevidence indicates that the Sheet Metal Workersbound itself to the amended jurisdictional disputessection only with regard to disputes which mightarise due to assignments of work by Haden-Schweitzer or Barton-Malow.While the project agreement signed by the SheetMetal Workers is drafted in general terms so as tobe applicable to various subcontractors and unionsat the Orion project, it is clear from the face of thedocument that each executed contract was intend-ed to be a tripartite contract between the construc-tion manager, the particular subcontractor, and theparticular union. Thus, the last substantive para-graph of the agreement states: "This Agreementshall not be further amended unless agreed to be[sic] all parties signatory to this agreement, namelyBarton-Malow, the Union and The Contractor."Also, the agreement's signature lines name onlythese three parties. No provision of the agreementindicates that by executing a single project agree-ment a party has agreed to be bound with respectto all work at the site, regardless of the identity ofthe other parties involved. Similarly, the amend-ment to the jurisdictional dispute section containssignature lines for the same three parties and doesnot, by its terms, bind the parties with respect tojurisdictional disputes involving employers orunions other than those signatory thereto.' 5In addition, Barton-Malow's asserted policy ofrequiring each subcontractor and union to sign theproject agreement and the amendment only once,thereafter considering them bound with respect toall other parties at the site, provides no support fora finding that the Sheet Metal Workers is boundwith respect to all jurisdictional disputes on the"a The majority's reliance on the established principle that the partiesto a jurisdictional dispute may agree to a method of voluntary adjustmentby executing separate documents misses the mark. That principle obvi-ously depends on the fact that the separate documents cover the samework which may later be the subject of a jurisdictional dispute, as was thecase in International Association of Bridge. Structural and Ornamental IronWorkers, Local Union No. 25 (Pittsburgh Plate Glass ), supra, relied on bythe majority.430 LOCAL 292, SHEET METAL WORKERSproject. There is no evidence that the Sheet MetalWorkers was apprised of this "policy" prior to itsexecution of the agreement and the amendment.Nor is there any evidence to support the majority'sfinding that the "Sheet Metal Workers was presum-ably aware of Barton-Malow's policy." More sig-nificantly, the record evidence raises serious ques-tions about the existence of the "policy." Thus,Barton-Malow's labor relations consultant, Wei-land, testified that he had Gallagher-Kaiser executetwo project agreements, one each for the SheetMetal Workers and the Iron Workers, "so thatthey are bound by the language with a union theyare employing." Further, Sheet Metal Workersbusiness manager, Donaldson, testified withoutcontradiction that Barton-Malow requested that theSheet Metal Workers execute several additionalproject agreements with other employers, subse-quent to the Haden-Schweitzer agreement.Finally, the Sheet Metal Workers conduct afterit executed the Haden-Schweitzer agreement dem-onstrates that it did not consider itself bound withregard to other employees. Thus, on several occa-sions prior to the instant dispute, Sheet MetalWorkers president, Shoemaker, specifically in-formed Weiland that the Sheet Metal Workers con-sidered the agreement limited to the three partieswho had signed it. In addition, at his first opportu-nity to present arguments to the executive board, 6Shoemaker contended, inter alia, that the SheetMetal Workers was not bound to the executiveboard's decision with respect to work assigned byGallagher-Kaiser since it had not signed an agree-ment with Gallagher-Kaiser.17 The same positionwas taken in the Sheet Metal Workers protestletter to Gallagher-Kaiser after the executiveboard's initial decision. For all of the above-notedreasons, I would find that the Sheet Metal Workers16 The majority's reliance on the fact that Shoemaker did not raise theissue of the executive board's jurisdiction to decide Gallagher-Kaiser dis-putes until after the executive board had rendered its initial decision ismisplaced since it is clear from the record that Shoemaker was prevent-ed, by inclement weather, from arriving at the meeting prior to the ex-ecutive board's decision.t7 Shoemaker's response, "Take it," to the statement that the IronWorkers intended to submit the jurisdictional dispute to the executiveboard is patently ambiguous. It could easily mean that Shoemaker consid-ered such a submission futile, since the executive board had no jurisdic-tion in his view. Given this ambiguity, Shoemaker's response provides nobasis for the majority's findings that the Sheet Metal Workers is therebyprecluded from denying that it was bound by the decisions of the execu-tive boarddid not agree to submit Gallagher-Kaiser jurisdic-tional disputes to the executive board of theGDBCTC and to be bound by decisions of thatbody. 18I turn now to the merits of the jurisdictional dis-pute. The Sheet Metal Workers collective-bargain-ing agreement with Gallagher-Kaiser covers, interalia, all work on "air-veyer systems and air han-dling systems," while Gallagher-Kaiser's contractwith the Iron Workers covers work "traditionally"performed by ironworkers. The work in disputeclearly comes within the specific coverage of theSheet Metal Workers, since stack supports are partof air-veyer systems. Therefore, I would find thatthe collective-bargaining agreements favor anaward to employees represented by Sheet MetalWorkers.The record reveals that the work in dispute con-sistently is performed by Sheet Metal Workers inthe area and industry involved herein. In addition,Gallagher-Kaiser traditionally has assigned suchwork to its sheet metal workers and it did so ini-tially in the present instance. Thus, I would findthat the factors of area and industry practice, andemployer practice and preference favor an awardof the work to the employees represented by theSheet Metal Workers.The work in dispute constitutes a very small por-tion of the construction of the exhaust stacks.There is no dispute that the vast bulk of this con-struction work is properly assigned to sheet metalworkers. Under these circumstances, I would findthat economy and efficiency of operations wouldbe enhanced by an award of the work to employ-ees represented by the Sheet Metal Workers. Sinceit appears that employees represented by bothUnions possess the requisite skills to install thestack supports, I would find that this factor favorsneither group of employees. Because nearly all ofthe factors traditionally considered by the Boardfavor an award of the work in dispute to employ-ees represented by the Sheet Metal Workers andthe remaining factor is neutral, I would award theinstallation of the stack supports at the Orionproject to the employees of Gallagher-Kaiser whoare represented by the Sheet Metal Workers.is In view of my conclusion regarding the Sheet Metal Workers, I findit unnecessary to reach the question of whether the Iron Workers or Gal-lagher-Kaiser was bound to submit this dispute to the executive board.431